Order entered December 10, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01449-CV

                        IN RE JEFFREY ARTHUR LIPSCOMB, Relator

                    Original Proceeding from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-04599-E

                                             ORDER
                            Before Justices Francis, Evans, and Schenck

          Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE